174 S.W.3d 57 (2005)
Roy VANCE, Appellant Pro Se,
v.
STATE of Missouri, Respondent.
No. WD 64826.
Missouri Court of Appeals, Western District.
October 25, 2005.
Roy D. Vance, Mineral Point, MO, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., JAMES M. SMART and THOMAS H. NEWTON, JJ.


*58 ORDER
PER CURIAM.
Mr. Roy Vance appeals the motion court's judgment dismissing his Rule 29.15 post-conviction relief motion.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).